Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 5/4/2021, the amendment/reconsideration has been considered.  Claims 33-52 are pending for examination.
Response to Arguments
Applicant's arguments are moot in light of the new ground of rejections set forth below.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 33, 43 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badwe (US 2007/0277154), in view of Kwan et al (US 2008/0209275), and further in view of Vaghani et al (US 7155558).
As to claim 33, Badwe discloses a computer-implemented method comprising:
performing, by a network-accessible service:
receiving (a) configuration information for a distributed execution of a program on multiple computing nodes, wherein the configuration information specifies a selected type of computing node with one or more capabilities to use for the distributed execution (see Fig. 1 and Fig. 2,  wherein A Test Case Definition along with the associated API and Library references in combination is equivalent to configuration information, wherein A Plurality Of Different Components In The Distributed System is equivalent to multiple computing nodes.  See Fig. 2, step 203, “Identify That The First Test Command Is 
providing a plurality of computing nodes of the selected type as the multiple computing nodes to perform the distributed execution (see Fig. 1 and Fig. 2, wherein the Components are provided computing nodes);
performing the distributed execution of the program on the multiple computing nodes within the network-accessible service including performing at least two execution jobs, wherein a first execution job for the first operation is to produce the intermediate result to be used by a second execution job for the second operation (see Fig. 2, steps 203 through 208.  See also abstract and claim 19);
causing the program to be suspended before the intermediate result is to be used by the second execution job, wherein suspending the program includes storing the intermediate result (see abstract, Fig. 2 and claim 19);
causing the program to be resumed, wherein the resuming the program includes providing the intermediate result to the second execution job (see abstract, Fig. 2 and claim 19); and
providing a final result produced by the second execution job (Fig. 2, last step).

At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Badwe and Kwan.  The suggestion/motivation of the combination would have been to support virtual computing (Kwan, [0058]).
Badwe does not expressly disclose wherein the virtual machines are attached with respective logical storage volumes provided by a remote storage service or that the intermediate result is stored to the logical storage volumes.  Vaghani discloses a concept of virtual machines attached with respective logical storage volumes provided by a remote storage service (col. 19, last paragraph, “The VMM may then virtualize the storage that appears to exist in the raw DSU mapping in any of various 60 ways for use by a supported VM. For example, the VMM may virtualize a HBA, using the HBA emulator 66, so that the data storage appears to the VM to be a LUN contained within an attached SAN.”) and that result is stored to the logical storage volumes (col. 18, paragraph 2, “In this manner, the storage user 70 may interact with a raw DSU or extent as if it is an ordinary file in a file system. The storage 20 user 70 may benefit from many of the advantages of using a file system, while still having access to a raw DSU and the benefits that derive therefrom.”).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Badwe and Vaghani.  The suggestion/motivation of the combination would have been to improve user friendliness (Vaghani, col. 18, paragraph 2).
As to claim 43, see similar rejection to claim 33.
.
5.	Claims 34-42, 44-47 and 49-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badwe-Kwan-Vaghani, as applied to claim 33 above, and further in view of Casas et al (“MPVM: A Migration Transparent Version of PVM”, submitted by IDS).
As to claim 34, Badwe-Kwan discloses the computer-implemented method of claim wherein storing the intermediate result comprises persistently storing,  at a time of the suspending of the program, information from a partial completion of the distributed execution that includes the intermediate result, and wherein the intermediate result is produced from the first execution job being completed at the time of the suspending of the program, wherein the second execution job is not completed at the time of the suspending of the program, and wherein the resuming of the program includes initiating resumed performance of the second execution job without further performing the first execution job (Badwe, see citation in rejection to claim 33, abstract; claim 19 and Fig. 2).	However, alternatively, if the limitations were to be construed narrowly, Casas also discloses the claimed limitations (see page 182, section 3.2.3, “As for the processor context, recall that this has already been saved in the stack when the migration signal handler was invoked. By performing the state transfer while within the migration signal handler, coupled with the ability to transfer/restore the stack correctly, the processor context is preserved”).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Badwe-Kwan-Vaghani with Casas.  The suggestion/motivation of the combination would have been to support migration (Casas, page 182).
	As to claim 44, see similar rejection to claim 34.
	As to claim 49, see similar rejection to claim 34.
As to claim 35, Badwe-Kwan- Vaghani Casas discloses the computer-implemented method of claim 34 wherein the network accessible service is a distributed program execution service that provides 
As to claim 36, Badwe-Kwan-Vaghani-Casas disclose the computer-implemented method of claim 34 wherein the persistently storing of the information is initiated based at least in part on failure of one or more of the multiple computing nodes during the distributed execution, and wherein the resuming of the program includes executing the second execution job on at least one remaining computing node of the multiple computing nodes that is separate from the failed one or more computing nodes or on one or more additional computing nodes added to the multiple computing nodes to replace the failed one or more computing nodes (Casas, page 206, last paragraph, “Fail-Safe PVM is an extension to PVM that implements transparent application check pointing and restart”).
As to claim 37, Badwe-Kwan-Vaghani-Casas discloses the computer-implemented method of claim 34 wherein the persistently storing of the information is initiated based at least in part on determining to move the execution of the second execution job from one or more computing nodes of the multiple computing nodes to one or more other computing nodes, and wherein the resuming of the program includes executing the second execution job on the one or more other computing nodes (Casas, abstract; page 172-173; page 178, the migration process).

As to claim 39, Badwe-Kwan-Vaghani-Casas discloses the computer-implemented method of claim 34 wherein the persistently storing of the information is initiated based at least in part on determining to execute one or more other programs on one or more computing nodes of the multiple computing nodes, the one or more other programs having a higher priority than the program (Badwe, Fig. 2 and Fig. 3, wherein next level component can be considered having a higher priority.  Alternatively, see Casas, page 172-173; page 178, abstract, wherein the uncomplested task can be considered other program).
As to claim 45, see similar rejection to claim 39.
	As to claim 50, see similar rejection to claim 39.
As to claim 40, Badwe-Kwan-Vaghani-Casas discloses the computer-implemented method of claim 34 wherein the distributed execution of the program on the multiple computing nodes is managed by software executing on a master node, and wherein the persistently storing of the information is initiated based at least in part on failure of the master node (Casas. Page 172-173; page 178; abstract, wherein the first node can be considered a master node.  See page 206, last paragraph, “Fail-Safe PVM is an extension to PVM that implements transparent application check pointing and restart”).
As to claim 41, Badwe-Kwan-Vaghani-Casas discloses the computer-implemented method of claim 40 wherein the persistently storing of the information includes persistently storing maintained information from the master node, wherein the resuming of the program includes initiating execution of a second

As to claim 46, see similar rejection to claims 40 and 41.
As to claim 51, see similar rejection to claims 40 and 41.
As to claim 42, Badwe-Kwan-Vaghani-Casas discloses the computer-implemented method of claim 33 wherein the configuration information species information about a quantity of computing nodes on which to perform the at least two operations and information about one or more criteria to use in selecting those computing nodes for use as the multiple computing nodes, and wherein the performing of the program includes using the configuration information to select the computing nodes on which to perform the at least two operations (Badwe, [0013];[0067]-[0070]s; Fig. 2 and Fig. 3.  Alternatively, see Casas, page 178, section 3.2.1, “If the GS decides to migrate a task, an SM.MIG CM (SM stands for Scheduler Message) is sent by the GS to the pvmd on the host where the task to be migrated is currently executing. This SM ..MIG CM contains a tid and an hid, indicating the task to be migrated and the destination host respectively.” Here the SM.MIG CM is equivalent to configuration information for the performing of the migration program, wherein the quantity of computing nodes on which to perform the at least two operations is TWO, as indicated by tid and hid, wherein tid is the task to be migrated therefore reflects one source host, and wherein hid is destination host reflecting another one host.  It is to be noted that the claimed limitation does not require that the indication of quantity in numerical format.  Selecting the two out of two is a type of selection, lacking any specification requirement in the selecting step.  The tid and hid are identifiers indicating an criteria to use in selecting the two computing nodes).

	As to claim 52, see similar rejection to claim 42.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/HUA FAN/, J.D., Ph.D.               Primary Examiner, Art Unit 2449